Proceeding pursuant to CPLR article 78 to review respondent’s determination which, after a hearing, found petitioner guilty of certain misconduct and fined him one half day’s pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The respondent’s determination finding petitioner guilty of the charge herein is supported by substantial evidence. We do not find that the fine imposed requires judicial correction (see Matter of O’Connor v Frank, 38 NY2d 963; Matter of Ahsaf v Nyquist, 37 NY2d 182, 184-185). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.